 



Exhibit 10.13
 
INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
dated as of August 20, 2007
among
EXTERRAN ENERGY SOLUTIONS, L.P.,
in its individual capacity and as Manager
EXTERRAN ABS 2007 LLC,
as Issuer
WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Indenture Trustee
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Bank Agent
THE VARIOUS FINANCIAL INSTITUTIONS that may from time to time
become parties hereto as Exterran Lenders
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
in its individual capacity and as Intercreditor Collateral Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section 1. Rules of Usage; Definitions.
    2  
 
       
Section 2. Securitization Collections
    8  
 
       
Section 3. Acknowledgments Regarding Securitization Collateral
    8  
 
       
Section 4. Acknowledgment Regarding Non-Securitization Collateral
    9  
 
       
Section 5. Intercreditor Collateral Agent
    10  
 
       
Section 6. Establishment of Accounts: Deposit of Collections
    12  
 
       
Section 7. Allocation of Collections: Disbursements of Collections
    13  
 
       
Section 8. Monitoring of Allocation Process; Effect of a Securitization Default;
Effect of a Bank Default
    17  
 
       
Section 9. Compensation and Indemnity of Intercreditor Collateral Agent: Waiver
of Right of Set-off
    19  
 
       
Section 10. Resignation by or Removal of Intercreditor Collateral Agent
    21  
 
       
Section 11. No Implied Waivers, Etc.
    22  
 
       
Section 12. Amendments
    22  
 
       
Section 13. Benefit of Agreement; Joinder
    22  
 
       
Section 14. Severability
    23  
 
       
Section 15. Counterparts
    23  
 
       
Section 16. Notices
    23  
 
       
Section 17. Headings
    23  
 
       
Section 18. Governing Law
    23  
 
       
Section 19. No Petition
    23  
 
       
Section 20. Insolvency
    24  
 
       
Section 21. Termination
    24  
 
       
Section 22. Entire Agreement
    24  

-i-



--------------------------------------------------------------------------------



 



INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
     This INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT dated as of August 20,
2007 (as amended, supplemented, amended and restated or otherwise modified from
time to time in accordance with the provisions hereof, this “Agreement”) is
among:
     (i) Exterran Energy Solutions, L.P., a Delaware limited partnership, in its
individual capacity (in such capacity, together with its successors and
permitted assigns, “EESLP”), and when and if it acts as Manager under the
Management Agreement (in such capacity, and for so long as EESLP is such Manager
under that Agreement, the “Manager”);
     (ii) Exterran ABS 2007 LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “ABS 2007”);
     (iii) Wells Fargo Bank, National Association, as indenture trustee under
the hereinafter defined Securitization Indenture for the benefit of the
Noteholders and the other Persons set forth therein (in such capacity, together
with its successors and permitted assigns, the “Indenture Trustee”);
     (iv) Wachovia Bank, National Association, as U.S. administrative agent on
behalf of the Bank Lenders as hereinafter defined (in such capacity, together
with its successors and permitted assigns, the “Bank Agent”);
     (v) Wells Fargo Bank, National Association, in its individual capacity and
as collateral agent for the Securitization Secured Parties (as defined herein),
the Exterran Lenders (as defined herein) and EESLP (in such capacity, together
with its successors and permitted assigns, the “Intercreditor Collateral
Agent”); and
     (vi) The Additional Exterran Lenders that from time to time become a party
hereto in accordance with Section 13 hereof.
RECITALS
     (1) WHEREAS, EESLP, in its individual capacity and when and if it serves as
Manager, may receive from time to time Collections relating to the Domestic
Contract Compression Business of (a) EESLP and its subsidiaries and (b) ABS
2007; and
     (2) WHEREAS, the parties hereto desire to execute and deliver this
Agreement to set forth certain agreements among them with respect to such
Collections as provided below.
     NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

-1-



--------------------------------------------------------------------------------



 



Section 1. Rules of Usage; Definitions.
     (a) The following rules of usage shall apply to this Agreement (and each
appendix, schedule, exhibit and annex to the foregoing) unless otherwise
required by the context or unless otherwise defined therein.
     (i) The defined terms in this Agreement shall include the plural as well as
the singular, and the use of any gender herein shall be deemed to include any
other gender.
     (ii) Accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement.
     (iii) Except as otherwise expressly provided, any definition defined herein
shall be equally applicable to the singular and plural forms of the terms
defined.
     (iv) Except as otherwise expressly provided, references in this Agreement
to articles, sections, paragraphs, clauses, annexes, appendices, schedules or
exhibits are references to articles, sections, paragraphs, clauses, annexes,
appendices, schedules or exhibits in or to this Agreement.
     (v) References to any Person shall include such Person, its successors and
permitted assigns and transferees.
     (vi) Except as otherwise expressly provided, reference to any agreement
means such agreement as amended, restated, modified, extended or supplemented
from time to time in accordance with the applicable provisions thereof.
     (vii) Except as otherwise expressly provided, references to any law
includes any amendment or modification to such law and any rules or regulations
issued thereunder or any law enacted in substitution or replacement thereof, or
restatement thereof.
     (viii) When used in this Agreement, words such as “hereunder,” “hereto,”
“hereof” and “herein” and other words of like import shall, unless the context
clearly indicates to the contrary, refer to the whole of this Agreement
(including any other document to the extent incorporated or referred to herein
(whether or not actually attached hereto)) and not to any particular article,
section, subsection, paragraph or clause hereof.
     (ix) References to “including” means including without limiting the
generality of any description preceding such term and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement,
followed by or referable to any enumeration of specific matters, to matters
similar to those specifically mentioned.

-2-



--------------------------------------------------------------------------------



 



     (x) All terms used in the UCC and not specifically defined in this
Agreement are used therein as defined in the UCC; provided, however, that
references in this Agreement to any section of the UCC shall mean, on or after
the effective date of the adoption of any revision to the UCC in the applicable
jurisdiction, such revised or successor section thereto.
     (xi) Except as otherwise expressly provided, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.
     (b) Definitions. The following terms (whether or not underscored) when used
in this Agreement, including its preamble and recitals, shall, except where the
content otherwise requires, have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
     “ABS 2007” has the meaning specified in clause (ii) of the preamble hereto.
     “Additional Exterran Lenders” means any Person that is a Exterran Lender
other than a Bank Lender and executes and delivers a “Supplemental Agreement”
substantially in the form of Exhibit “B” attached hereto pursuant to and in
accordance with the terms of Section 13 hereof.
     “Agreement” has the meaning specified in the preamble hereto.
     “Allocated Collections” means all or any portion of the Collections as of
any date of determination that have been allocated pursuant to the provisions of
Sections 7 and 8 of this Agreement.
     “Allocation Accounting Firm” has the meaning specified in Section 7(a)(ii)
hereof.
     “Bank Agent” has the meaning specified in clause (iv) of the preamble
hereto.
     “Bank Collateral” means any collateral in which the Bank Agent has been
granted a security interest by Exterran, EESLP and certain of their subsidiaries
to secure the obligations under the Bank Credit Agreement.
     “Bank Collateral Agreement” means collectively that certain (a) US
Collateral Agreement, dated as of August 20, 2007, by Exterran Holdings, Inc.,
Exterran, Inc., Exterran Energy Solutions, L.P., EI Leasing LLC and UCI MLP LP
LLC in favor of Wachovia Bank, National Association, as US Administrative Agent,
as such agreement may be amended, supplemented or otherwise modified from time
to time in accordance with its terms, (b) Pledge and Security Agreement, dated
as of August 20, 2007, by Exterran and certain of the subsidiaries of Exterran
in favor of the Bank Agent, as such agreement may be amended, supplemented or
otherwise modified from time to time in accordance with its terms, and (c) any
other Security Instrument (as defined in the Bank Credit Agreement) from time to
time outstanding.

-3-



--------------------------------------------------------------------------------



 



     “Bank Credit Agreement” means that certain Senior Secured Credit Agreement,
dated as of August 20, 2007, among Exterran, EESLP, Universal Compression Canada
Limited Partnership, the Bank Agent, Wachovia Capital Finance Corporation
(Canada) as Canadian Administrative Agent, JPMorgan Chase Bank, N.A., as
syndication agent, and Bank of America, N.A., Calyon New York Branch, and Fortis
Capital Corp., as Documentation Agents, and the Bank Lenders, as such agreement
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with its terms.
     “Bank Default” means an Event of Default (as defined in the Bank Credit
Agreement) that has occurred and is continuing under the Bank Credit Agreement.
     “Bank Documents” means the Bank Credit Agreement, the Bank Collateral
Agreement, the Secured Hedging Agreements, the Secured Treasury Management
Agreement and each other agreement, document or instrument executed in
connection with the Bank Credit Agreement or the Bank Collateral Agreement.
     “Bank Lenders” means the lenders from time to time party to the Bank Credit
Agreement and the counterparties to the Secured Hedging Agreements.
     “Bankruptcy Code” means the Title 11 of the United States Code, 11 U.S.C.
§§ 101 et seq., as amended from time to time.
     “Business Day” means any day other than a Saturday, Sunday or any other day
on which banking institutions in New York, New York, Minneapolis, Minnesota or
Houston, Texas are authorized or obligated by law, executive order or
governmental decree to be closed.
     “Collateral” means the Securitization Collateral and the Non-Securitization
Collateral.
     “Collection Parties” means the Securitization Secured Parties and the
Exterran Lenders.
     “Collections” means cash, checks and other instruments or any other method
of payment and all other amounts whatsoever owned by, owing to or paid to
(a) EESLP or its subsidiaries, (b) EESLP in its capacity as Manager, or (c) ABS
2007, in each case from time to time.
     “Compressor” means a natural gas or coal methane compressor equipment unit,
together with any tangible components thereof, all related appliances, parts,
accessories, appurtenances, accessions, additions, improvements, replacements
thereto, all other equipment or components of any nature from time to time
incorporated or installed therein and all substitutions for any of the
foregoing.
     “Disputed Allocations” has the meaning specified in Section 7(c) hereof.
     “Domestic Contract Compression Business” means (i) with respect to EESLP,
the natural gas compression contract business of EESLP and its subsidiaries in
the United States of America and (ii) with respect to ABS 2007, the natural gas
compression contract business of ABS 2007 in the United States of America.
     “EESLP” has the meaning specified in clause (i) of the preamble hereto.

-4-



--------------------------------------------------------------------------------



 



     “EESLP Account” means account no. 4175-620527 maintained with the
Intercreditor Collateral Agent on behalf of and in the name of EESLP.
     “EESLP Accountants” has the meaning specified in Section 7(a)(ii).
     “EI” means Exterran, Inc., a Texas corporation.
     “EI Lockbox Account” means the Lockbox Account under the Intercreditor and
Collateral Agency Agreement of even date herewith among Exterran, Inc., Exterran
ABS 2007 LLC, Wells Fargo Bank, National Association, Wachovia Bank, National
Association, the various financial institutions that may from time to time
become parties thereto as Exterran Lenders and JPMorgan Chase Bank, N.A.
     “Enhancement Agreement” is defined in Appendix A to the Securitization
Indenture.
     “Exterran” means Exterran Holdings, Inc., a Delaware corporation.
     “Exterran Lender Documents” means the credit agreements, reimbursement
agreements, Secured Hedging Agreements, lease agreements, indentures, including,
without limitation, the Bank Documents, that Exterran has entered into, or may
enter into in the future, with various Exterran Lenders, pursuant to which
Exterran has granted or may in the future grant to any or all such Exterran
Lenders, a security interest in and Liens on any NonSecuritization Collateral.
     “Exterran Lenders” means the various lenders, lessors and/or owners,
including, without limitation, the Bank Agent, the Bank Lenders and each
Additional Exterran Lender, with which Exterran has entered into, or may enter
into in the future, any Exterran Lender Document.
     “Exterran Obligations” means any and all sums owing under the Exterran
Lender Documents and all other obligations, direct or contingent, joint, several
or independent of Exterran or any other obligor under the Exterran Lender
Documents now or hereafter existing, due or to become due, including any
interest accruing subsequent to the filing of a petition in bankruptcy, whether
or not such interest is an allowed claim under applicable law.
     “Indenture Trustee” has the meaning specified in clause (iii) of the
preamble hereto.
     “Intercreditor Collateral Agent” has the meaning specified in clause
(vi) of the preamble hereto.
     “Interest Rate Hedge Provider” means any counterparty to a cap, collar or
other hedging instrument permitted to be entered into pursuant to the
Securitization Indenture.
     “Lien” means any security interest, lien (statutory or other), charge,
pledge, equity, mortgage, hypothecation, assignment for security or encumbrance
of any kind or nature whatsoever.
     “Lockbox Account” means the lockbox account number [n/a], and the related
separate bank deposit account, account number 4175620527 maintained in the name
of EESLP, subject to

-5-



--------------------------------------------------------------------------------



 



a right of control in favor of the Intercreditor Collateral Agent for the
benefit of the Collection Parties and EESLP with the Intercreditor Collateral
Agent. The remittance address to be used for payments and deposits to the
Lockbox Account is Exterran Energy Solutions, L.P., P.O. Box 201160, Dallas,
Texas 75320-1160.
     “Lockbox Agreements” has the meaning specified in Section 22 hereof.
     “Management Agreement” means that certain Management Agreement, dated as of
August 20, 2007 by and between the Manager and ABS 2007, as such agreement may
be amended, modified or supplemented from time to time.
     “Manager” has the meaning specified in clause (i) of the preamble hereto.
     “Misallocation” has the meaning specified in Section 7(b)(iii) hereof.
     “Non-Securitization Collateral” means (i) all Compressors and other assets
received by EESLP or the Manager that do not constitute Securitization
Collateral and (ii) all Non-Securitization Collections.
     “Non-Securitization Collections” means all Collections received by EESLP
and/or the Manager that do not constitute Securitization Collections.
     “Noteholder” means a Person in whose name a Note is registered in
accordance with the terms of the Securitization Indenture.
     “Notes” means any of the promissory notes executed by ABS 2007 and
authenticated by or on behalf of the Indenture Trustee pursuant to and issued
under the Securitization Indenture.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership or
other entity.
     “Related Documents” is defined in Appendix A to the Securitization
Indenture.
     “Repetitive Wire Instructions” means a notice substantially in the form of
Exhibit “A” attached hereto.
     “Requisite Global Majority” is defined in Appendix A to the Securitization
Indenture.
     “Returned Items” has the meaning specified in Section 9(b)(ii) hereof.
     “Secured Hedging Agreements” has the meaning assigned in the Bank
Collateral Agreement.
     “Secured Treasury Management Agreement” has the meaning specified in the
Bank Collateral Agreement.
     “Securitization Account” has the meaning specified in Section 7(b)(ii)
hereof, which account shall initially be the Trust Account.

-6-



--------------------------------------------------------------------------------



 



     “Securitization Accountants” has the meaning specified in Section 7(a)(ii)
hereof.
     “Securitization Collateral” means, collectively, all right, title and
interest of ABS 2007 in the property and rights subject to the security interest
granted by ABS 2007 under the Securitization Indenture (including, without
limitation, the Securitization Compressors and the User Contracts).
     “Securitization Collections” has the meaning specified in Section 2 hereof.
     “Securitization Compressors” means, as of any date of determination, all
Compressors owned by ABS 2007 as of such date.
     “Securitization Default” means a Manager Default (as defined in Appendix A
to the Securitization Indenture), an Event of Default (as defined in Appendix A
to the Securitization Indenture) or a Exterran Event (as defined in Appendix A
to the Securitization Indenture).
     “Securitization Documents” means the Securitization Indenture, the
Enhancement Agreements, the Management Agreement, each other Related Document
(as defined in Appendix A to the Securitization Indenture) and each other
agreement, document or instrument executed in connection with the Securitization
Indenture.
     “Securitization Indenture” means that certain Indenture, dated as of
August 20, 2007, between ABS 2007 and the Indenture Trustee, as such agreement
may be amended, supplemented or otherwise modified from time to time in
accordance with its terms, including any supplements thereto.
     “Securitization Obligations” means, collectively, (a) any and all sums
owing (i) to the Noteholders under the Securitization Indenture, (ii) to any
Series Enhancer, including under any Enhancement Agreement, (iii) to the
Indenture Trustee under the Securitization Indenture or any other Securitization
Document and (iv) to the Interest Rate Hedge Providers and (b) without
duplication of amounts described in clause (a), all other obligations, direct or
contingent, joint, several or independent of ABS 2007, or any other obligor
under the Securitization Documents now or hereafter existing, due or to become
due, including any interest accruing subsequent to the filing of a petition in
bankruptcy, whether or not such interest is an allowed claim under applicable
law.
     “Securitization Secured Parties” means, collectively, the Indenture
Trustee, ABS 2007, each Series Enhancer, each Interest Rate Hedge Provider, and
the Noteholders.
     “Series Enhancer” is defined in Appendix A to the Securitization Indenture.
     “Trust Account” is defined in Appendix A to the Securitization Indenture.
     “UCC” means the Uniform Commercial Code (or any successor statute) of the
State of New York as in effect from time to time or of any other state or
jurisdiction the laws of which are required by Section 9-301 thereof to be
applied in connection with the issue of perfection of security interests.

-7-



--------------------------------------------------------------------------------



 



     “UCLP” means Universal Compression Partners, L.P., a Delaware limited
partnership.
     “Unallocated Collections” has the meaning specified in Section 7(a)(ii)
hereof.
     “User” means any Person (other than ABS 2007) that contracts or
subcontracts for the service of any Securitization Compressor.
     “User Contract” means any contract with respect to the service of one or
more Securitization Compressors entered into between the ABS 2007 (or Exterran
acting on behalf of ABS 2007), as obligor, and a User, as obligee.
     Section 2. Securitization Collections. The following shall constitute the
“Securitization Collections”:
     (a) all Collections in respect of ABS 2007’s Domestic Contract Compression
Business, including, without limitation, any and all contract payments under
User Contracts of the Securitization Compressors;
     (b) all Collections in respect of the sale, transfer or disposition of any
Securitization Collateral and all Collections in respect of any casualty or
other event of loss affecting any Securitization Collateral; and
     (c) all proceeds and products of any and all of the foregoing.
     Section 3. Acknowledgments Regarding Securitization Collateral. Each
Exterran Lender party hereto hereby acknowledges and agrees that, until all
Securitization Obligations shall have been paid in full in cash:
     (a) In the event that any Liens on or security interest in all or any
portion of the Securitization Collateral at any time exists in favor of any
Exterran Lenders, each such Exterran Lender will, immediately upon the request
of the Indenture Trustee, release or otherwise terminate such security interest
in and Lien upon such Securitization Collateral and such Exterran Lender will
immediately deliver such release documents as the Indenture Trustee may require
in connection therewith.
     (b) Without limiting the agreements contained in paragraph (a) above, all
security interests in or Liens on the Securitization Collateral now or at any
time hereafter granted by ABS 2007 to the Indenture Trustee or, pursuant to the
Securitization Documents, secure the Securitization Obligations and shall be
prior, paramount, and superior to any and all Liens and security interests, if
any, on or in such Securitization Collateral heretofore, now or at any time
hereafter granted by Exterran to any Exterran Lender, either pursuant to the
Exterran Lender Documents or otherwise (and, as such, any interest of any
Exterran Lender in the Securitization Collections and the Securitization
Collateral shall be at all times subordinated to the interest of the Indenture
Trustee therein), regardless of the date of execution of any such Lien documents
or the order of filing of any of them for record in any public office. The Lien
priorities provided in this Section 3(b) shall not be altered or otherwise
affected by any amendment, modification, supplement, extension, renewal,
restatement or refinancing of either the Securitization

-8-



--------------------------------------------------------------------------------



 



Obligations or the Securitization Documents, on the one hand, or the Exterran
Obligations or the Exterran Lender Documents, on the other hand, nor by any
action or inaction which the Indenture Trustee, or any other beneficiary under
the Securitization Indenture may take or fail to take in respect of the
Securitization Collections and the Securitization Collateral.
     (c) Each Exterran Lender hereby fully, unconditionally and irrevocably
disclaims, waives, relinquishes and releases any right, title or interest
(including any Lien) it may have, now or in the future, to the Securitization
Collateral, including, without limitation, to (i) foreclose or otherwise realize
upon, or attempt to foreclose or otherwise realize upon any of the
Securitization Collateral, including, without limitation, the Securitization
Collections, or assert any claims or interests therein, or (ii) seek to obtain
possession of or issue or cause to be issued any levies, garnishments,
attachments, or other legal process of any kind or nature against any of the
Securitization Collateral, including, without limitation, the Securitization
Collections, or (iii) contact any. Users or other Persons that are account
debtors or obligees with respect to any Securitization Collateral, to the extent
such contact relates to any User Contract or other Securitization Collateral.
     Section 4. Acknowledgment Regarding Non-Securitization Collateral. The
Indenture Trustee hereby acknowledges and agrees that, so long as any Exterran
Obligations are outstanding:
     (a) In the event that any Liens on or security interest in all or any
portion of the Non-Securitization Collateral at any time exists in favor of the
Indenture Trustee, the Indenture Trustee will, immediately upon the request of
EESLP or the Bank Agent, release or otherwise terminate such security interest
in and Lien upon such Non-Securitization Collateral and the Indenture Trustee
will immediately deliver such release documents as EESLP or the Bank Agent may
require in connection therewith.
     (b) Without limiting the agreements contained in paragraph (a) above, all
security interests in or Liens on the Non-Securitization Collateral now or at
any time hereafter granted by EESLP to any Exterran Lender pursuant to the
Exterran Lender Documents, secure the Exterran Obligations and shall be prior,
paramount, and superior to any and all Liens and security interests, if any, on
or in such Non-Securitization Collateral heretofore, now or at any time
hereafter granted to the Indenture Trustee, either pursuant to the
Securitization Documents or otherwise (and, as such, any interest of the
Indenture Trustee in the Non-Securitization Collections and the
Non-Securitization Collateral shall be at all times subordinated to the interest
of any such Exterran Lender), regardless of the date of execution of any such
Lien documents or the order of filing of any of them for record in any public
office. The Lien priorities provided in this Section 4(b) shall not be altered
or otherwise affected by any amendment, modification, supplement, extension,
renewal, restatement or refinancing of either the Exterran Obligations or the
Exterran Lender Documents, on the one hand, or the Securitization Obligations or
the Securitization Documents, on the other hand, nor by any action or inaction
which the Exterran Lenders may take or fail to take in respect of the
Non-Securitization Collateral.

-9-



--------------------------------------------------------------------------------



 



     (c) The Indenture Trustee hereby fully, unconditionally and irrevocably
disclaims, waives, relinquishes and releases any right, title or interest
(including any Liens) it may have, now or in the future, to the
Non-Securitization Collateral, including, without limitation, to (i) foreclose
or otherwise realize upon, or attempt to foreclose or otherwise realize upon any
of the Non-Securitization Collateral, or assert any claims or interests therein,
or (ii) seek to obtain possession of or issue or cause to be issued any levies,
garnishments, attachments, or other legal process of any kind or nature against
any of the Non-Securitization Collateral, or (iii) contact any parties who are
account debtors or obligees with respect to Non-Securitization Compressors to
the extent such contact relates to the Non-Securitization Collateral.
     Section 5. Intercreditor Collateral Agent.
     (a) Appointment. Each of the Collection Parties and EESLP hereby designates
the Intercreditor Collateral Agent to act, and the Intercreditor Collateral
Agent hereby accepts such designation to act, as specified herein and as such
Collection Party’s nominee and agent under the Exterran Lender Documents and
under the Securitization Documents, as the case may be, and, in the case of
EESLP, to act as EESLP’s nominee and agent under the Exterran Lender Documents,
the Securitization Documents and otherwise for EESLP in its own capacity, to
hold for such Collection Party’s and EESLP’s respective benefit, as its interest
may appear, all Collections from the Collateral that may from time to time be in
the possession or control of the Intercreditor Collateral Agent in the Lockbox
Account. Without prejudice to the rights of the Collection Parties to enforce
the Securitization Documents and the Exterran Lender Documents, as applicable,
each of the Collection Parties and EESLP hereby irrevocably authorizes the
Intercreditor Collateral Agent to take such action, to exercise such powers and
remedies and to perform such duties hereunder as are specifically provided or
delegated to or required of the Intercreditor Collateral Agent by the terms
hereof and such other powers as are reasonably incidental thereto. The
Intercreditor Collateral Agent may perform any of its duties hereunder by or
through its agents or employees.
     (b) Duties of Intercreditor Collateral Agent.
     (i) The Intercreditor Collateral Agent shall not be deemed to have any
knowledge (imputed or otherwise) of: (A) any of the terms or conditions of the
Exterran Lender Documents, the Securitization Documents or any documents
referred to therein or relating to any financing arrangement between or among
any of the Collection Parties and/or EESLP, or any other party, or any breach
thereof, or (B) any occurrence or existence of a default thereunder. The
Intercreditor Collateral Agent has no obligation to inform any Person of any
breach under any such Exterran Lender Document or Securitization Document or
take any action in connection with any of the foregoing, except such actions as
are specified in this Agreement.
     (ii) The Intercreditor Collateral Agent is not responsible for the
enforceability or validity of any security interest in the Collateral and the
Lockbox Account.

-10-



--------------------------------------------------------------------------------



 



     (iii) The Intercreditor Collateral Agent shall have no duties or
responsibilities to the Collection Parties or EESLP except those expressly set
forth or described herein and the duty to exercise “ordinary care” with respect
to the Collections in its possession or under its control and as required by
applicable law. With respect to the immediately preceding sentence, the
Intercreditor Collateral Agent shall be deemed to have exercised “ordinary care”
if its action or failure to act is in conformity with general banking usages or
is otherwise in accordance with commercially reasonable practices of the banking
industry. Except as set forth above with respect to the Intercreditor Collateral
Agent’s duties with respect to the Collections in its possession or under its
control, neither the Intercreditor Collateral Agent nor any of its officers,
directors, employees or agents shall be liable to the Collection Parties or
EESLP for any action taken or omitted by it as such hereunder, or in connection
herewith, unless caused by its or their gross negligence or willful misconduct.
     (iv) The duties of the Intercreditor Collateral Agent as agent of the
Collection Parties and EESLP shall be mechanical and administrative in nature.
The Intercreditor Collateral Agent shall not have, by reason of this Agreement
or any Securitization Document or Exterran Lender Document, a fiduciary
relationship in respect of any Collection Parties or EESLP and nothing herein
expressed or implied, is intended to or shall be so construed as to impose upon
the Intercreditor Collateral Agent any obligations in respect of any
Securitization Document or Exterran Lender Document except as expressly set
forth herein. The Intercreditor Collateral Agent shall not be liable for
consequential, incidental or special damages even if it has been advised of the
possibility of same. The Intercreditor Collateral Agent shall not be liable for
failure to perform its obligations when the failure arises out of causes beyond
its control, including, without limitation, an act of a governmental or
regulatory authority, an act of God, accident, equipment failure, labor disputes
or system failure, provided it has exercised commercially reasonable diligence
with respect thereto.
     (c) Reliance of the Intercreditor Collateral Agent. The Intercreditor
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, radiogram, order or other
document or telephone message that the Intercreditor Collateral Agent reasonably
believes in good faith to be signed, sent or made by any apparently authorized
person or entity, with respect to all matters pertaining to the Collateral
(including, without limitation, the Collections) and the Lockbox Account and its
duties hereunder. Neither any Collection Party nor EESLP shall have any right of
action whatsoever against the Intercreditor Collateral Agent as a result of the
Intercreditor Collateral Agent acting or refraining from acting based upon
instructions given to the Intercreditor Collateral Agent pursuant to and
consistent with this Agreement to so act or refrain from acting, provided that
such action or refraining from acting is in accordance with this Agreement.
Unless expressly provided herein, the Intercreditor Collateral Agent shall have
a reasonable opportunity to act after the receipt of any notice or instruction
as described herein.

-11-



--------------------------------------------------------------------------------



 



     Section 6. Establishment of Accounts: Deposit of Collections.
     (a) EESLP shall cause the Lockbox Account to be maintained with the
Intercreditor Collateral Agent. The Lockbox Account shall at all times be held
in the name of EESLP, but under the exclusive dominion and control of, the
Intercreditor Collateral Agent for the benefit of the Collection Parties and
EESLP, at the expense of EESLP. EESLP in its individual capacity agrees that the
Lockbox Account shall be under the exclusive dominion and control of the
Intercreditor Collateral Agent and that it shall not, and shall have no right
to, make withdrawals therefrom, give any instructions with respect thereto, or
have access thereto, except with respect to Non-Securitization Collections
constituting Non-Securitization Collateral to the extent provided in
Section 7(b)(i) hereof and with respect to Securitization Collections
constituting Securitization Collateral pursuant to Section 7(b)(ii) hereof. The
Collection Parties hereby agree that the Lockbox Account shall be under the
exclusive dominion and control of the Intercreditor Collateral Agent and the
Collection Parties shall not, and shall have no right to, make withdrawals
therefrom, give any instructions with respect thereto, or have access thereto.
Each of EESLP and the Intercreditor Collateral Agent agrees that it shall not
transfer any funds from the Lockbox Account to the Securitization Account or the
EESLP Account or to any other account unless such transfer is in accordance with
Section 7 or Section 8 hereof.
     (b) Without limiting the effectiveness of the security interests or Liens
granted under the Securitization Indenture or any other Securitization Document,
ABS 2007, hereby assigns, conveys, mortgages and hypothecates to the
Intercreditor Collateral Agent, for the benefit of the Indenture Trustee, and
hereby pledges and grants to the Intercreditor Collateral Agent, for the benefit
of the Indenture Trustee, a security interest in and a continuing Lien on, all
of ABS 2007’s right, title and interest, whether now owned or existing or
hereafter created or acquired in, to and under the Lockbox Account, including,
without limitation, any and all deposits, monies, securities or other property
(including any investment property) from time to time in or constituting the
Lockbox Account, including any Collections in respect of any Securitization
Collateral, as security for its obligations under this Agreement and the
Securitization Documents.
     (c) EESLP, in its own capacity, as Manager under the Securitization
Documents (when it serves in that capacity) and as manager and/or collection
agent from time to time for various third parties, in each such capacity, hereby
assigns, conveys, mortgages and hypothecates to the Intercreditor Collateral
Agent, for the benefit of the Exterran Lenders and the Securitization Secured
Parties (and the successors and assigns of any of them), and hereby pledges and
grants to the Intercreditor Collateral Agent, for the benefit of the Exterran
Lenders and the Securitization Secured Parties (and for the benefit of the
successors and assigns of any of them), as their interests may appear, a
security interest in and a continuing Lien on, all of EESLP’s right, title and
interest, whether now owned or existing or hereafter created or acquired in, to
and under Lockbox Account, including, without limitation, any and all deposits,
monies, securities or other property (including any investment property) from
time to time in or constituting the Lockbox Account, including any Collections
from the Domestic Contract Compression Business in respect of any Securitization
Collateral and Non-Securitization Collateral, as

-12-



--------------------------------------------------------------------------------



 



security for its obligations under this Agreement, the Securitization Documents
and the Exterran Lender Documents.
     (d) The parties hereto each agree and acknowledge that (i) the security
interests and Liens granted pursuant to this Section 6 constitute “control”
under and for purposes of Section 9104(a)(1) of the UCC for the benefit of the
various parties named herein, (ii) Wells Fargo Bank, National Association, in
its individual capacity and as the Intercreditor Collateral Agent, will, for
purposes of Section 9-104(a)(2) and Sections 8-106 and 8-501 of the UCC, for the
benefit of the Indenture Trustee, comply with instructions originated by the
Indenture Trustee (as directed by the Requisite Global Majority) directing the
disposition of the funds in the Lockbox Account that are properly allocable to
the Securitization Collateral pursuant to Section 7 and 8 hereof without further
notice by or to any party and (iii) the Intercreditor Collateral Agent’s
jurisdiction for purposes of Article 9-304 of the UCC is New York.
Notwithstanding the foregoing, the Intercreditor Collateral Agent and each of
the Collection Parties agree that EESLP shall have the right to allocate
Collections in the Lockbox Account to the extent provided in Section 7(a)(i),
7(a)(ii), 7(c) or 8(a) hereof and disburse any Non-Securitization Collections to
the extent so permitted in accordance with Section 7(b)(i) hereof.
     (e) EESLP shall (i) cause all Collections with respect to the Domestic
Contract Compression Business, including, without limitation, all contract
payments made by Users, account debtors, obligees or sub-obligees of
Securitization Compressors and by account debtors, obligees or sub-obligees of
any Non-Securitization Compressors, all casualty proceeds from Securitization
Compressors and Non-Securitization Compressors, all other payments from the
Domestic Contract Compression Business in respect of the Securitization
Collateral and Non-Securitization Compressors paid by account debtors, and other
obligors in respect thereof, to be deposited directly in, or credited directly
to, the Lockbox Account and (ii) notify all persons and entities obligated to
EESLP, or making payments to EESLP for the benefit of any other Person, in
respect of the Domestic Contract Compression Business to make all such payments
directly into the Lockbox Account. For the avoidance of doubt, any receipts of
funds in respect of contract payments made by users, account debtors, obligees
or sub-obligees of compressors owned by UCLP or any subsidiary of UCLP, and any
casualty proceeds or other proceeds payable to or receivable by UCLP or such
subsidiary are not to be deposited in the Lockbox Account.
     Section 7. Allocation of Collections: Disbursements of Collections.
     (a) Allocations.
     (i) On each Business Day, EESLP shall allocate all Collections then on
deposit in or constituting the Lockbox Account between Securitization
Collections and Non-Securitization Collections and provide written notice
thereof (which notice may be made by facsimile or electronic mail) to the
Indenture Trustee and the Bank Agent prior to the close of business on the day
on which

-13-



--------------------------------------------------------------------------------



 



such allocations are made, provided, however, that until November 20, 2007, such
allocations and notice shall be made as soon as possible but no later than the
Business Day following that date of receipt of the related Collections. EESLP
will do monthly reallocations of Collections related to Securitization
Compressors transferred in or out of the Securitization Collateral during such
period.
     (ii) In the event the Bank Agent at any time or for any reason questions
any Allocated Collection, EESLP agrees to promptly cooperate and direct the
EESLP Accountants (as defined below) to work with the Bank Agent and its
representatives to explain such Allocated Collection and provide such other
information regarding same as reasonably requested from time to time by the Bank
Agent. The Indenture Trustee (at the direction of the Requisite Global Majority
or as otherwise provided in the Indenture or pursuant to any Supplement thereto)
may appoint an independent accounting firm (the “Securitization Accountants”) to
examine, from time to time, the books and records of EESLP that would constitute
the basis for properly allocating any Collections then on deposit in the Lockbox
Account that have theretofore not been allocated (collectively, the “Unallocated
Collections”), including, without limitation, all User Contracts and related
invoices in respect thereof, and such Securitization Accountants shall cooperate
with EESLP’s in-house accountants (the “EESLP Accountants”) (and EESLP hereby
agrees that it shall direct the EESLP Accountants to cooperate with the
Securitization Accountants so appointed by the Indenture Trustee) to determine
the allocation of such Unallocated Collections and the Bank Agent shall have the
right to have its representatives present during all such calls and meetings and
EESLP shall cause the Bank Agent to be contemporaneously copied on all written
information regarding the determination of such allocations in each case;
provided, however, that if the EESLP Accountants and the Securitization
Accountants are not able to agree on the allocation of such Unallocated
Collections within five (5) Business Days, then EESLP (with the written approval
of the Bank Agent, which approval shall not be unreasonably withheld or delayed)
and the Indenture Trustee (at the direction of the Requisite Global Majority),
within one (1) Business Day after such five (5) Business Day period expires,
shall select another nationally recognized accounting firm (the “Allocation
Accounting Firm”) which is reasonably acceptable to EESLP and the Indenture
Trustee to determine the proper allocation of such Unallocated Collections. The
determination of such Allocation Accounting Firm shall be final and binding upon
EESLP, the Bank Agent, the other EESLP Lenders, the Indenture Trustee and the
Requisite Global Majority, and EESLP shall promptly provide notice of such
appointment to the Bank Agent. EESLP agrees that it shall make the Bank Agent
privy to all communications involving the Allocation Accounting Firm relating to
the proper allocation of such Unallocated Collections and the Bank Agent shall
be entitled to communicate with EESLP and the Allocation Accounting Firm
regarding the same. EESLP shall allocate all Unallocated Collections (a) as
mutually agreed by the EESLP Accountants and the Securitization Accountants or
(b) as determined by the Allocation Accounting Firm pursuant to this
Section 7(a)(ii), as applicable, and in each case provide written notice thereof
(which notice may be made by facsimile

-14-



--------------------------------------------------------------------------------



 



or electronic mail) to the Indenture Trustee and the Bank Agent prior to the
close of business on the day on which such allocations are made.
     (iii) In the event that EESLP is replaced as Manager, then allocations of
Collections pursuant to Section 7(a)(i) or 7(a)(ii) above shall be made in good
faith based upon the information provided by the replacement Manager.
     (iv) Notwithstanding anything contained herein to the contrary, each of the
parties hereto agrees that the provisions of Sections 3 and 4 above constitute a
“subordination agreement” for purposes of Section 510(a) of the Bankruptcy Code.
     (v) Each party hereto agrees that it will abide by allocations of
Collections held in the Lockbox Account made in accordance with this
Section 7(a).
     (b) Disbursements.
     (i) So long as the Intercreditor Collateral Agent has not received notice
pursuant to Section 8(b) or 8(c) to the effect that a Securitization Default or
Bank Default, respectively, has occurred (and had a commercially reasonable
opportunity to act thereon) on any Business Day, after EESLP makes any
allocation of Collections pursuant to Sections 7(a)(i), 7(a)(ii), 7(c) or 8(a)
hereof, EESLP may use electronic banking methods acceptable to the Intercreditor
Collateral Agent and consistent with past practice to direct the Intercreditor
Collateral Agent to transfer collected funds from the Lockbox Account to the
EESLP Account in an amount in the aggregate equal to the Allocated Collections
constituting Non-Securitization Collections, prior to the close of business on
such day; provided, however, that until such times as EI and EESLP use the same
accounting software for tracking and allocating receipts EESLP may use such
methods to direct the Intercreditor Collateral Agent to transfer, prior to the
close of business on such day, collected funds from the Lockbox Account to the
EI Lockbox Account in an amount equal to the Allocated Collections constituting
Non-Securitization Collections from the use of Compressors that had been owned
prior to August 20, 2007 by EI or any of its subsidiaries; provided further,
however, (i) if such electronic banking methods are not available due to force
majeure, such transfer shall be made as promptly as practicable after such
electronic banking methods resume and (ii) to the extent EESLP is obligated by
Applicable Law to obtain evidence of approvals to make such transfers and it is
not practicable to obtain such evidence or approvals on such Business Day, such
transfer shall be made by noon Central Time on the next Business Day. After the
occurrence of a Securitization Default or a Bank Default, Allocated Collections
constituting Non-Securitization Collections shall be disbursed in accordance
with Section 8(c) hereof.
     (ii) So long as the Intercreditor Collateral Agent has not received notice
pursuant to Section 8(b) or 8(c) to the effect that a Securitization Default

-15-



--------------------------------------------------------------------------------



 



or a Bank Default, respectively, has occurred (and has had a commercially
reasonable opportunity to act thereon), on the same Business Day as EESLP makes
any allocation of Collections pursuant to Section 7(a)(i), 7(a)(ii), 7(c) or
8(a) hereof, prior to the close of business on such day, EESLP will use
electronic banking methods acceptable to the Intercreditor Collateral Agent and
consistent with past practice to direct the Intercreditor Collateral Agent to
transfer funds from the Lockbox Account to the Trust Account or the account
specified by the Indenture Trustee (at the direction of the Requisite Global
Majority) in the then current Repetitive Wire Instructions delivered to the
Intercreditor Collateral Agent (such account, or any other account that may be
specified by the Indenture Trustee in a subsequent delivery of Repetitive Wire
Instructions, the “Securitization Account”) in an amount equal to the Allocated
Collections constituting Securitization Collections. After the occurrence of a
Securitization Default or a Bank Default, Allocated Collections constituting
Securitization Collections shall be disbursed in accordance with Section 8(b)
hereof.
     (iii) In the event that an allocation of Collections under Section 7(a) or
disbursement of Allocated Collections pursuant to Section 7(b) is made to
(A) the EESLP Account in excess of the Non-Securitization Collections or (B) the
Securitization Account in excess of the Securitization Collections (any such
event in clauses (A) and (B) above, a “Misallocation”), then EESLP shall
immediately notify the Indenture Trustee and the Bank Agent thereof, and (x) in
the case of a Misallocation described in clause (A) above, EESLP and the
Exterran Lenders and (y) in the case of a Misallocation described in clause (B)
above, the Indenture Trustee, shall, upon receipt of such written notice from
EESLP to the effect of the foregoing, hold such amount for the benefit of the
Intercreditor Collateral Agent and the Securitization Secured Parties or the
Exterran Lenders, as applicable, and remit and pay over any and all such amounts
received to the Intercreditor Collateral Agent for proper allocation in
accordance with the provisions of Section 7(a) above or Section 7(c) or 8(a)
below (as applicable), to the extent that such amounts are still held by such
Person. In the event that any Misallocation occurs, EESLP covenants and agrees
to deposit into the Lockbox Account an amount in cash equal to such
Misallocation (net of any portion thereof that has been paid over by the
Exterran Lenders or the Indenture Trustee pursuant to the preceding sentence)
for proper allocation and disbursement in accordance with the provisions hereof
within three (3) Business Days after the earlier of the date on which EESLP
shall have knowledge thereof and the date on which EESLP receives notice from
any other Person (including pursuant to the procedures described in Section 7(c)
hereof) of such Misallocation.
     (c) Disputed Allocations.
In the event that the Indenture Trustee (acting at the direction of the
Requisite Global Majority) disputes the allocation of any Allocated Collections
in good faith (any such disputed allocation of Collections, collectively, the
“Disputed Allocations”), then in such event the Indenture Trustee (at the
direction of the Requisite Global Majority or as otherwise provided in the
Indenture or pursuant to any Supplement thereto) may appoint the Securitization
Accountants to

-16-



--------------------------------------------------------------------------------



 



examine, from time to time, the books and records of EESLP which constitute the
basis for properly allocating such Disputed Allocations, including, without
limitation, all User Contracts and related invoices in respect thereof, and such
Securitization Accountants shall cooperate with the EESLP Accountants (and EESLP
hereby agrees that it shall direct the EESLP Accountants to cooperate with the
Securitization Accountants so appointed by the Indenture Trustee) to determine
the allocation of such Disputed Allocations and the Bank Agent shall have the
right to have its representatives present during all such calls and meetings and
EESLP shall cause the Bank Agent to be contemporaneously copied on all written
information regarding the determination of such Disputed Allocations in each
case; provided, however, that if the EESLP Accountants and the Securitization
Accountants are not able to agree on the allocation of such Disputed Allocations
within five (5) Business Days, then EESLP (with the written approval of the Bank
Agent, which approval shall not be unreasonably withheld or delayed) and the
Indenture Trustee (at the direction of the Requisite Global Majority), within
one (1) Business Day after such five (5) Business Day period expires, shall
appoint the Allocation Accounting Firm to determine the proper allocation of
such Disputed Allocations. The determination of such Allocation Accounting Finn
shall be final and binding upon EESLP, the Bank Agent, the Other Exterran
Lenders, the Indenture Trustee and the Requisite Global Majority. EESLP shall
allocate all Disputed Allocations (i) as mutually agreed by the EESLP
Accountants and the Securitization Accountants or (ii) as determined by the
Allocation Accounting Firm pursuant to this Section 7(c), as applicable, and in
each case provide written notice thereof (which notice may be made by facsimile
or electronic mail) to the Indenture Trustee and the Bank Agent prior to the
close of business on the day on which such allocations are made.
     (i) In the event the Bank Agent at any time or for any reason questions any
Allocated Collection, EESLP agrees to promptly cooperate and direct the EESLP
Accountants to work with the Bank Agent and its representatives to explain such
Allocated Collection and provide such other information regarding same as
reasonably requested from time to time by the Bank Agent.
     Section 8. Monitoring of Allocation Process; Effect of a Securitization
Default; Effect of a Bank Default.
     (a) Monitoring of Allocation Process. The Indenture Trustee (acting at the
direction of the Requisite Global Majority or as otherwise provided in the
Indenture or pursuant to any Supplement thereto) may appoint the Securitization
Accountants to examine, from time to time, the books and records of EESLP that
would constitute the basis for properly allocating the Collections, including,
without limitation, any User Contracts, contracts, agreements and invoices in
respect thereof, and such Securitization Accountants shall (i) cooperate with
the EESLP Accountants (and EESLP hereby agrees that it shall direct the EESLP
Accountants to cooperate with the Securitization Accountants so appointed by the
Indenture Trustee) to determine the allocation of all Collections from time to
time on deposit in the Lockbox Account and (ii) have access to such books and
records that would constitute the basis for properly allocating the Collections,
including, without limitation, any User Contracts, contracts, agreements and
invoices in respect thereof, and any other resources of EESLP reasonably
necessary to monitor the allocation process on a day-to-day basis with respect
to all current or future

-17-



--------------------------------------------------------------------------------



 



allocations of Collections received by or in the Lockbox Account as set forth in
this Agreement; provided, however, that if the EESLP Accountants and the
Securitization Accountants are not able to agree on the allocation of any such
Collections, then EESLP (with the written approval of the Bank Agent, which
approval shall not be unreasonably withheld or delayed) and the Indenture
Trustee (at the direction of the Requisite Global Majority) shall appoint the
Allocation Accounting Firm to determine the proper allocation of all such
Collections and all future Collection from such date. The Indenture Trustee
shall have no duty to monitor the allocation process pursuant to Section 7 or 8
hereof, and shall take action only upon the receipt of direction from the
Requisite Global Majority. Upon and after the exercise by the Indenture
Trustee’s rights under this Section 8(a), EESLP shall allocate all Collections
then on deposit in the Lockbox Account and all future Collections received by or
deposited in the Lockbox Account (x) as mutually agreed by the EESLP Accountants
and the Securitization Accountants or (y) as determined by the Allocation
Accounting Firm pursuant to this Section 8(a), and in each case provide written
notice thereof (which notice may be made by facsimile or electronic mail) to the
Indenture Trustee and the Bank Agent prior to the close of business on the day
on which such allocations are made.
     (b) Effect of a Securitization Default. After the occurrence of a
Securitization Default the Indenture Trustee shall notify the Intercreditor
Collateral Agent to such effect and after the Intercreditor Collateral Agent has
received such notice and has had a commercially reasonable opportunity to act
thereon, then, subject to the other provisions of this Agreement and to the
terms of the Securitization Documents, (i) the Intercreditor Collateral Agent
shall take such steps as may be instructed in writing by the Indenture Trustee
(as directed by the Requisite Global Majority) to receive, hold and distribute
all or any portion of the Securitization Collateral (including, without
limitation, any Securitization Collections) and proceeds thereof and to comply
with its other obligations set forth in this Agreement, and (ii) the Indenture
Trustee (at the direction of the Requisite Global Majority) may take such steps
as it is entitled to take under the Securitization Documents with respect to
enforcement of any Securitization Document and collection and realization of the
Securitization Collateral (or any portion thereof) and the proceeds thereof. In
permitting the Indenture Trustee to distribute Securitization Collateral from
the Lockbox Account pursuant to this Section 8(b), the Intercreditor Collateral
Agent may rely conclusively on the notice provided by the Indenture Trustee to
the effect that a Securitization Default has occurred without conducting any
independent investigation thereof and notwithstanding any assertion or evidence
to the contrary.
     (c) Effect of a Bank Default. After the occurrence of a Bank Default the
Bank Agent shall notify the Intercreditor Collateral Agent to such effect and
after the Intercreditor Collateral Agent has received such notice and has had a
commercially reasonable opportunity to act thereon, then, subject to the other
provisions of this Agreement and to the terms of the Bank Documents, (i) the
Intercreditor Collateral Agent shall take such steps as may be instructed in
writing by the Bank Agent to receive, hold and distribute all or any portion of
the Bank Collateral and proceeds thereof and to comply with its other
obligations set forth in this Agreement, and (ii) the Bank Agent may take such
steps as it is entitled to take under the Bank Documents with respect to

-18-



--------------------------------------------------------------------------------



 



enforcement of any Bank Document and collection and realization of the Bank
Collateral (or any portion thereof) and the proceeds thereof. In permitting the
Indenture Trustee to distribute Non-Securitization Collateral from the Lockbox
Account pursuant to this Section 8(c), the Intercreditor Collateral Agent may
rely conclusively on the notice provided by the Bank Agent to the effect that a
Bank Default has occurred without conducting any independent investigation
thereof and notwithstanding any assertion or evidence to the contrary.
     (d) Conflicting Instruction. Notwithstanding the foregoing, the
Intercreditor Collateral Agent shall have no duty or responsibility to exercise
any discretion with respect to determining the nature of, receiving, holding
and/or distributing all or any portion of the Collateral or any other collateral
or funds held by the Intercreditor Collateral Agent pursuant to the terms of
this Agreement. Without limiting the generality of the foregoing, the parties
hereby agree that the Intercreditor Collateral Agent shall be obligated to
disburse funds from the Lockbox Account only in accordance with instructions
from EESLP or the Manager given pursuant to Section 7(a), 7(b) or 7(c),
instructions from the Indenture Trustee given pursuant to Section 8(b) or 8(d)
or instructions from the Bank Agent given pursuant to Section 8(c) or 8(d). In
the event the Intercreditor Collateral Agent receives conflicting notices or
instructions or in the event it is unable in good faith to determine what action
it should take, or is unsure as to the application, intent, interpretation or
meaning of any provision therein or hereof, the Intercreditor Collateral Agent
may give notice (in such form as shall be appropriate under the circumstances)
to EESLP, the Bank Agent and the Indenture Trustee, requesting written
instructions as to the course of action to be adopted, and, to the extent the
Intercreditor Collateral Agent acts in good faith in accordance with any such
appropriate instruction received from EESLP, the Bank Agent and the Indenture
Trustee (as directed by the Requisite Global Majority), the Intercreditor
Collateral Agent shall not be liable on account of such action or inaction to
any Person. Except with respect to any instructions received from the Indenture
Trustee (as directed by the Requisite Global Majority) directing the disposition
of the funds on the Lockbox Account that are properly allocated to the
Securitization Collateral, if the Intercreditor Collateral Agent shall not have
received appropriate instructions within ten (10) days of such notice (or within
such shorter period of time as reasonably may be specified in such notice or may
be necessary under the circumstances), it may, but shall be under no duty to,
take or refrain from taking such action which is consistent, in its view, with
this Agreement, and the Intercreditor Collateral Agent shall have no liability
to any Person for any such action or inaction.
     Section 9. Compensation and Indemnity of Intercreditor Collateral Agent:
Waiver of Right of Set-off.
     (a) EESLP shall be liable to pay to the Intercreditor Collateral Agent from
time to time reasonable compensation for its services. EESLP shall be liable to
reimburse the Intercreditor Collateral Agent upon request for all reasonable
disbursements, expenses and advances incurred or made by it. Such expenses shall
include the reasonable compensation, disbursements and expenses of the
Intercreditor Collateral Agent’s agents and counsel and all fees, costs and
expenses of any

-19-



--------------------------------------------------------------------------------



 



Securitization Accountants and/or Allocation Accounting Firm engaged pursuant to
the terms hereof. EESLP shall indemnify the Intercreditor Collateral Agent for,
and hold it harmless against, any claim, demand, expense (including but not
limited to reasonable attorney’s fees and expenses), loss or liability incurred
by it without gross negligence or bad faith on its part, arising out of or in
connection with the performance of its rights or duties hereunder, the Lockbox
Account and the services provided in conjunction therewith. The Intercreditor
Collateral Agent shall notify EESLP promptly of any claim asserted against the
Intercreditor Collateral Agent for which it may seek indemnity. However, failure
by the Intercreditor Collateral Agent to notify EESLP shall not relieve EESLP of
its obligations hereunder. Upon the Intercreditor Collateral Agent’s request,
EESLP shall defend the claim and the Intercreditor Collateral Agent shall
provide reasonable cooperation at EESLP’s expense in the defense. The
Intercreditor Collateral Agent may have separate counsel and EESLP shall be
liable to pay the reasonable fees and expenses of such counsel. EESLP need not
pay for any settlement made without its written consent, which consent shall not
be unreasonably withheld or delayed. EESLP need not reimburse any expense or
indemnify against any loss or liability to the extent incurred by the
Intercreditor Collateral Agent through the Intercreditor Collateral Agent’s
gross negligence or bad faith. Any amount due under this Section 9(a) that
remains unpaid for thirty (30) days after notice thereof shall bear interest at
the federal funds rate from the date of notice to the date of payment.
     (b) (i) Except as provided below, the Intercreditor Collateral Agent and
Wells Fargo Bank, National Association, in its individual capacity, each hereby
subordinates all Liens, encumbrances, claims and rights of setoff it may have,
now or in the future, against the Lockbox Account or any Collateral or
Collections (including checks or other items evidencing the same held therein)
or any other property in such Lockbox Account to the prior payment in full in
cash of all Securitization Obligations and Exterran Obligations and agree that
the Liens and security interests securing such Securitization Obligations and
Exterran Obligations are superior to any such Liens, encumbrances, claims and
rights of setoff which the Intercreditor Collateral Agent or Wells Fargo Bank,
National Association, in its individual capacity, might have or obtain in the
Lockbox Account or any Collateral or Collections or any other property in such
Lockbox Account.
     (ii) Notwithstanding the foregoing, the Intercreditor Collateral Agent and
Wells Fargo Bank, National Association, in its individual capacity, may debit
the Lockbox Account from time to time, for (a) checks and other items,
including, without limitation, any automated clearinghouse transactions, which
are returned for any reason (“Returned Items”), (b) necessary account
adjustments, and (c) overdrafts; provided, however, no such offset shall be made
unless the Intercreditor Collateral Agent advises EESLP of the amount thereof in
accordance with the Intercreditor Collateral Agent’s current practice.
     (iii) In the event that any charges or fees are then due from EESLP or any
other party hereto to the Intercreditor Collateral Agent under this Agreement or
related to any Returned Items, the Lockbox Account or the services provided

-20-



--------------------------------------------------------------------------------



 



hereunder, EESLP agrees to pay such amounts to the Intercreditor Collateral
Agent within thirty (30) days of EESLP’s receipt by the Intercreditor Collateral
Agent of a written invoice therefor. In the event that EESLP fails to pay the
amounts described in the preceding sentence within the time period set forth
above, then the Intercreditor Collateral Agent shall have the right to debit the
Lockbox Account for such amounts which obligation of EESLP shall not be relieved
by any such offset or debit by the Intercreditor Collateral Agent (and, upon
payment by EESLP of such amounts to the Intercreditor Collateral Agent, the
Intercreditor Collateral Agent shall deposit such amounts into the Lockbox
Account).
     (iv) In the event there are insufficient funds in the Lockbox Account to
reimburse the Intercreditor Collateral Agent for the amount of any Returned
Items or unpaid charges or fees for which the Intercreditor Collateral Agent is
entitled to debit the Lockbox Account in accordance with clause (ii) or (iii)
above, then EESLP shall (x) reimburse the Intercreditor Collateral Agent
immediately upon demand and (y) to the extent Collections in respect of Returned
Items have been disbursed to any Collection Party in accordance with the terms
of this Agreement, may debit an amount equal to such disbursement from future
allocations to such Collection Party.
     Section 10. Resignation by or Removal of Intercreditor Collateral Agent.
     (a) The Intercreditor Collateral Agent may resign from the performance of
all its functions and duties hereunder at any time by giving at least sixty
(60) days’ prior written notice to each of EESLP, the Indenture Trustee and each
Exterran Lender then party thereto. EESLP (with the consent of the Requisite
Global Majority which consent shall not be unreasonably withheld) may, at any
time, for or without cause, remove the Intercreditor Collateral Agent by giving
at least twenty (20) days prior written notice to the Intercreditor Collateral
Agent, the Indenture Trustee and each Exterran Lender then party thereto.
     (b) Upon the effectiveness of any such notice of resignation or removal
given pursuant to Section 10(a) above, EESLP shall appoint a successor
Intercreditor Collateral Agent hereunder (with the consent and approval of the
Requisite Global Majority (such consent and approval not to be unreasonably
withheld)) which shall be an incorporated bank or trust company and which shall
execute counterparts hereof or such other instrument reasonably satisfactory to
evidence acceptance of the duties and obligations of the Intercreditor
Collateral Agent hereunder.
     (c) If a successor Intercreditor Collateral Agent shall not have been so
appointed within the applicable notice period, the Requisite Global Majority
shall then appoint a successor Intercreditor Collateral Agent which shall be a
bank or trust company with a combined capital and surplus of at least
$50,000,000 as set forth in its most recent published annual report of condition
and which shall execute counterparts hereof or such other instrument reasonably
satisfactory to evidence acceptance of the duties and obligations of the
Intercreditor Collateral Agent hereunder and which shall serve as

-21-



--------------------------------------------------------------------------------



 



Intercreditor Collateral Agent hereunder or thereunder until such time, if any,
as EESLP appoints a successor Intercreditor Collateral Agent as provided above.
     (d) After the resignation or removal of any Intercreditor Collateral Agent
pursuant to this Section 10, the provisions of Section 5 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Intercreditor Collateral Agent hereunder, and Section 9(a) above shall continue
to inure to its benefit.
     Section 11. No Implied Waivers, Etc. Except as expressly provided herein,
nothing in this Agreement shall be deemed to constitute a waiver of or shall
otherwise affect any of the interests, rights or remedies which either the
Exterran Lenders or the Indenture Trustee may have under the Exterran Lender
Documents or the Securitization Documents, respectively, or under applicable
law.
     Section 12. Amendments. No term or provision of this Agreement may be
amended, modified, waived, discharged or terminated orally and any such term or
provision may only be amended, modified, waived, discharged or terminated by an
instrument in writing signed by the Indenture Trustee (at the direction of the
Requisite Global Majority), EESLP, the Bank Agent and the Intercreditor
Collateral Agent; provided, however, that no such instrument or agreement shall
amend, modify or waive any provision of this Agreement relating to the
allocation of Collections hereunder or otherwise affect the rights of any
Collection Party or EESLP to receive distributions and/or payments of
Collections allocated hereunder or under any other Related Documents, without
the written consent of such Collection Party or EESLP, as the case may be, then
party to this Agreement (in addition to the other Parties required to consent
thereto).
     Section 13. Benefit of Agreement; Joinder.
     (a) This Agreement is intended solely for the benefit of the Collection
Parties and EESLP and their respective successors and assigns and no other
Person shall have any right, power, benefit, privilege, priority or interest
under or through this Agreement. Each party hereto agrees that, if the Indenture
Trustee shall fail to act as directed by the Requisite Global Majority at any
time at which it is so required hereunder or under any Related Documents, then
the Requisite Global Majority shall be entitled to directly enforce the
provisions of this Agreement or take any such action directly in its own
capacity or on behalf of the Indenture Trustee.
     (b) Additional Exterran Lenders not initially party to this Agreement shall
be entitled to participate in this Agreement, as it may from time to time be
amended or supplemented, by executing a “Supplemental Agreement”, substantially
in the form of Exhibit “B” hereto, accepting the terms of this Agreement, as
amended and supplemented to the date of such execution. Upon execution and
delivery of such “Supplemental Agreement”, such party shall become a Exterran
Lender hereunder with the same force and effect as if originally named as a
Exterran Lender herein. Such participation shall require the written approval of
EESLP and the Intercreditor Collateral Agent but shall not require the further
authorization or approval of any of the other parties hereto, provided that the
participation in this Agreement by such additional party does not conflict with
the Exterran Lender Documents or the Securitization Documents,

-22-



--------------------------------------------------------------------------------



 



and provided further that EESLP shall have given five (5) days’ prior written
notice of the participation in this Agreement by such additional party to the
Indenture Trustee and each Series Enhancer. EESLP shall promptly furnish each of
the Indenture Trustee, each Series Enhancer and the Intercreditor Collateral
Agent then party to this Agreement with a copy of the executed Supplemental
Agreement with such additional party. The rights and obligations of each party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Exterran Lender as a party to this Agreement.
     Section 14. Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction the substantive laws of which
are held to be applicable hereto shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any such jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
     Section 15. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute a single agreement.
     Section 16. Notices. All notices and other communications provided to any
party hereto under this Agreement shall be in writing or by facsimile and
addressed, delivered or transmitted to such party at its address or facsimile
number set forth on the signature pages hereof or at such other address or
facsimile number as may be designated by such party from time to time in a
notice complying as to delivery with the terms of this section to the other
parties. Any notice, if mailed or sent by courier or hand delivery, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when such notice is transmitted and receipt is confirmed by
telephone or electronic means.
     Section 17. Headings. The various headings of this Agreement are inserted
for convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
     Section 18. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, including
without limitation, Section 5-1401 of the New York General Obligations Law,
except that matters relating solely to the operations of the Lockbox Account and
the payment of checks and other items governed by Articles 3 and 4 of the
Uniform Commercial Code shall be governed by and construed in accordance with
the laws of the State of Texas.
     Section 19. No Petition. (a) Each of the Exterran Lenders hereby covenants
and agrees that (i) prior to the date which is one year and one day after the
payment in full of all Securitization Obligations, it will not institute against
or join any other Person in instituting against ABS 2007 or any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States, including, without
limitation, the Bankruptcy Code, or any state of the United States, (ii) it will
not seek to challenge or contest, in any proceeding, suit or action of any
nature whatsoever or otherwise, any transfer, disposition, contribution to
capital or “true sale” of any Securitization Collateral or other assets pursuant
to any of the Securitization Documents and (iii) it will not seek, through

-23-



--------------------------------------------------------------------------------



 



any proceeding, suit or action of any nature whatsoever or otherwise, the
consolidation, financial or otherwise, of ABS 2007 with any other Person.
     (b) The provisions of this Section 19 shall be continuing and shall survive
any termination of this Agreement.
     Section 20. Insolvency. This Agreement shall be applicable both before and
after the filing of any petition by or against EESLP under the Bankruptcy Code
and all converted or succeeding cases in respect thereof, and all references
herein to EESLP shall be deemed to apply to a trustee for EESLP, as the case may
be, and EESLP, as debtor-in-possession. The relative rights of the Exterran
Lenders and the Indenture Trustee in or to any allocation of or distributions or
disbursements from or in respect of any Non-Securitization Collections or
proceeds of Non-Securitization Collections, or Securitization Collections or
proceeds of Securitization Collections, respectively, shall continue after the
filing thereof on the same basis as prior to the date of the petition,
notwithstanding any court order approving the financing of or use of cash
collateral by EESLP as debtor-in-possession or by any trustee appointed in its
case.
     Section 21. Termination. This Agreement shall terminate upon the
indefeasible payment in full in cash of all Securitization Obligations and the
satisfaction and discharge of the Securitization Indenture.
     Section 22. Entire Agreement. The provisions of the Intercreditor
Collateral Agent’s commercial account agreement, wholesale lockbox agreement
applicable to the Lockbox Account, or other treasury management agreement and
related service terms governing the relationship between EESLP and the
Intercreditor Collateral Agent with respect to the Lockbox Account and any other
applicable account (collectively, the “Lockbox Agreements”) are incorporated by
reference. In the event of conflict among the provisions of this Agreement and
the Lockbox Agreements, the provisions of this Agreement shall control. This
Intercreditor Agreement, and the other Related Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and thereof and supersede any prior agreements, written or oral, with respect
thereto.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]

-24-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first written above.

                  EXTERRAN ENERGY SOLUTIONS, L.P., in its
individual capacity and as Manager    
 
           
 
  By:   /s/ J. Michael Anderson
 
J. Michael Anderson, Senior Vice President    
 
      and Chief Financial Officer      
 
  Address:   4444 Brittmoore Road    
 
      Houston, TX 77041    
 
                Facsimile No.: 713-466-6720
Telephone No.: 713-335-7295

Attn.: J. Michael Anderson    

Signature Page to
Intercreditor and Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



                  EXTERRAN ABS 2007 LLC    
 
           
 
  By:   /s/ J. Michael Anderson
 
J. Michael Anderson, Senior Vice President    
 
           
 
  Address:   4444 Brittmoore Road    
 
      Houston, TX 77041    
 
                Facsimile No.: 713-466-6720
Telephone No.: 713-335-7295

Attn.: J. Michael Anderson    

Signature Page to
Intercreditor and Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Indenture Trustee    
 
           
 
  By:
Name:   /s/ Melissa Philibert
 
Melissa Philibert    
 
  Title:   Vice President    
 
           
 
  Address:   MAC N9311-161         Sixth Street and Marquette Avenue
Minneapolis, MN 55479    
 
                Facsimile No.: 612-667-3464
Telephone No.: 612-667-8058    
 
                Attn.: Corporate Trust Services — Asset-Backed
Administration    

Signature Page to
Intercreditor and Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL
ASSOCIATION, as Bank Agent    
 
           
 
  By:
Name:   /s/ Daniel Miller
 
Daniel Miller    
 
  Title:   Managing Director    
 
           
 
  Address:   Structured Asset Finance    
 
      301 S. College St., Mailcode:                         
 
           
 
      Charlotte, North Carolina 28288-0610    
 
      Facsimile No.: 704-374-                        
 
      Telephone No.: 704-383-                        
 
                Attn.: [Senior Vice President, Risk Management]    

Signature Page to
Intercreditor and Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Intercreditor Collateral Agent      
 
  By:
Name:   /s/ Donald W. Herrick, Jr.
 
Donald W. Herrick, Jr.    
 
  Title:   Vice President    
 
           
 
  Address:   1000 Louisiana, 9th Floor    
 
      Houston, Texas 77002    
 
                Facsimile No.: 713-739-1087
Telephone No.: 713-319-1372    

Signature Page to
Intercreditor and Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



Exhibit “A”
FORM OF
REPETITIVE WIRE INSTRUCTIONS
To: Intercreditor Collateral Agent
     Reference is hereby made to that certain Intercreditor And Collateral
Agency Agreement, dated as of August 20, 2007 (as amended, supplemented or
otherwise modified from time to time in accordance with its terms, the
“Intercreditor Agreement”), among Exterran Energy Solutions, L.P., in its
individual capacity and as Manager (when it serves in such capacity), Exterran
ABS 2007 LLC, Wells Fargo Bank, National Association, as Indenture Trustee,
Wachovia Bank, National Association, as the Bank Agent; Wells Fargo Bank,
National Association, in its individual capacity and as collateral agent for the
Securitization Secured Parties (as defined herein), the Exterran Lenders (as
defined herein) and EESLP (in such capacity, together with its successors and
permitted assigns, the “Intercreditor Collateral Agent”).
     Wells Fargo Bank, National Association, in its individual capacity and as
the Intercreditor Collateral Agent and the Additional Exterran Lenders from time
to time party thereto. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Intercreditor
Agreement.
     The undersigned, as Indenture Trustee, hereby notifies you that following
account constitutes the “Securitization Account” for purposes of the
Intercreditor Agreement, and all amounts required to be transferred pursuant to
the Intercreditor Agreement to the Securitization Account shall be transferred
electronically to such account in accordance therewith and at such times as
required thereunder:

         
 
  Bank Name:   Wells Fargo Bank, N.A.
 
  ABA No.:    121000248
 
  Account Number:    0001038377
 
  Account Name:   Wells Fargo Corporate Trust
 
  For further credit to:   Acct #22469401 Exterran Trust Acct
 
      Attn: Karleen Bratland 612-667-3536

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]

A-1



--------------------------------------------------------------------------------



 



     You may rely on this notice and the account information for the
Securitization Account set forth herein unless and until you receive a
subsequent Repetitive Wire Instruction from the Indenture Trustee (in which case
the instructions set forth herein shall be automatically terminated and you
shall rely on the instructions set forth in such subsequent Repetitive Wire
Instruction).

                  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Indenture Trustee    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

A-2



--------------------------------------------------------------------------------



 



Exhibit “B”
FORM OF
SUPPLEMENTAL AGREEMENT
     This Supplemental Agreement, dated as of [___], 20[___] (as amended,
supplemented or otherwise modified from time to time, this “Supplemental
Agreement”), is by and among
[                                                            ] (the “New
Exterran Lender”), Exterran Energy Solutions, L.P., in its individual capacity
and as Manager under the Management Agreement (as defined below), when and if it
is serving in such capacity (“EESLP”), and Wells Fargo Bank, National
Association, in its capacity as Intercreditor Collateral Agent (the
“Intercreditor Collateral Agent”) under the Intercreditor Agreement (as defined
below). Capitalized terms used in this Supplemental Agreement but not defined
herein shall have the meanings assigned to such terms in the Intercreditor and
Collateral Agency Agreement, dated as of October 28, 2005 (as amended,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Intercreditor Agreement”), among EESLP, UCO Compression 2005 LLC, a
Delaware limited liability company, Wells Fargo Bank, National Association, as
Indenture Trustee, Wachovia Bank, National Association, as the Bank Agent, the
Intercreditor Collateral Agent and the Additional Exterran Lenders from time to
time party thereto.
     Accordingly, EESLP, the Intercreditor Collateral Agent and the New Exterran
Lender agree as follows:
     Section 1. The New Exterran Lender hereby acknowledges that it has received
and reviewed a copy of the Intercreditor Agreement as in effect on the date
hereof and agrees:
     (a) that by its execution and delivery hereof, it has joined the
Intercreditor Agreement as a Exterran Lender party thereto with the same force
and effect as if originally signatory thereof and named therein as a Exterran
Lender;
     (b) to be bound by all covenants, agreements and acknowledgments
attributable to a Exterran Lender in the Intercreditor Agreement; and
     (c) to perform all obligations required of it by the Intercreditor
Agreement.
Each reference to a “Exterran Lender” in the Intercreditor Agreement shall be
deemed to include the New Exterran Lender. The Intercreditor Agreement is hereby
incorporated herein by reference.
     Section 2. The New Exterran Lender represents and warrants to EESLP and the
Intercreditor Collateral Agent that this Supplemental Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
     Section 3. This Supplemental Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Supplemental Agreement shall become
effective when the Intercreditor Collateral Agent shall have received
counterparts of this Supplemental Agreement that, when taken

B-1



--------------------------------------------------------------------------------



 



together, bear the signatures of the New Exterran Lender, EESLP and the
Intercreditor Collateral Agent. Delivery of an executed signature page to this
Supplemental Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Supplemental Agreement.
     Section 4. Except as expressly supplemented hereby, the Intercreditor
Agreement shall remain in full force and effect.
     Section 5. In case any one or more of the provisions contained in this
Supplemental Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and in the Intercreditor Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision hereof in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     Section 6. All communications and notices hereunder shall be in writing and
given as provided in Section 16 of the Intercreditor Agreement. All
communications and notices hereunder to the New Exterran Lender shall be given
to it at the address set forth under its signature below.
     Section 7. The New Exterran Lender agrees to reimburse the Intercreditor
Collateral Agent for its out-of-pocket expenses in connection with this
Supplemental Agreement, including the fees, disbursements and other charges of
counsel for the Intercreditor Collateral Agent.
     Section 8. THIS SUPPLEMENTAL AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION
LAW.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]

B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Supplemental
Agreement to be duly executed and delivered by its proper and duly authorized
officer as of this                      day of
                                                            .

                  [NEW EXTERRAN LENDER]    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
           
 
  Address:        

EXTERRAN ENERGY SOLUTIONS, L.P.

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   
 
        Wells Fargo Bank, National Association
as Intercreditor Collateral Agent    
 
       
By:
       
 
 
 
   
Name:
       
Title:
 
 
   
 
 
 
   

B-3